

115 HR 3025 IH: Fostering Unity Against Russian Aggression Act of 2017
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3025IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Smith of Washington (for himself, Ms. Speier, Mr. Garamendi, Ms. Bordallo, Mr. Courtney, Mr. Langevin, Mr. Brady of Pennsylvania, Mrs. Murphy of Florida, Mr. Gallego, Mrs. Davis of California, Mr. Moulton, Mr. Brown of Maryland, Mr. Cooper, Ms. Shea-Porter, Mr. Norcross, Mr. Veasey, Ms. Tsongas, Mr. McEachin, Ms. Rosen, Ms. Hanabusa, Mr. O'Halleran, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen security and deterrence in Europe and to hold the Russian Federation accountable for
			 violations of the Intermediate-Range Nuclear Forces Treaty, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fostering Unity Against Russian Aggression Act of 2017. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)General Curtis M. Scaparrotti, Commander of the United States European Command, testified before the House Armed Services Committee on March 27, 2017, that Today we face the most dynamic European security environment in history. and that Russia’s malign actions are supported by its diplomatic, information, economic, and military initiatives..
 (2)The Russian Federation continues to be in violation of INF Treaty as a result of testing and deploying a new nuclear-capable cruise missile.
 (3)The Russian Federation has shifted to a military doctrine that envisions using nuclear weapons in an attempt to end a failing regional conventional conflict. On June 25, 2015, Deputy Secretary of Defense Robert Work and then-Vice-Chairman of the Joint Chiefs of Staff Admiral James Winnefeld testified before the House Armed Services Committee that Russian military doctrine includes what some have called an escalate to de-escalate strategy—a strategy that purportedly seeks to deescalate a conventional conflict through coercive threats, including limited nuclear use. We think that this label is dangerously misleading. Anyone who thinks they can control escalation through the use of nuclear weapons is literally playing with fire. Escalation is escalation, and nuclear use would be the ultimate escalation..
 (4)General Scaparrotti noted in his March 27, 2017, testimony before the House Armed Services Committee that Moscow’s provocative rhetoric and nuclear threats increase the likelihood of misunderstanding and miscalculation..
 (5)The Russian Federation continues to conduct ongoing influence campaigns aimed at undermining democracies around the world. According to an assessment by the intelligence community, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election, which included the use of the Russian military intelligence organization. The intelligence community also assessed that Russia would apply lessons learned to future influence efforts worldwide, including against United States allies and their election systems.
 (6)The Russian Federation continues its aggression on its periphery. In 2008, the Russian Federation fomented conflict in Georgia. The Russian Federation has also illegally occupied and attempted to annex Crimea. Further, the Russian Federation is directing combined Russian-Separatist units in eastern Ukraine, actively inciting violence and prolonging the most significant conflict in Europe.
 (7)The investment of over $5 billion in the European Reassurance Initiative (ERI), now the European Deterrence Initiative (EDI), has proven successful in significantly enhancing the ability of United States forces, NATO allies, and regional partners to deter Russian aggression. EDI has not only assured our European allies and partners but supported essential investments in NATO’s military capacity, interoperability, and agility.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Russian Federation should return to compliance with the INF Treaty in a verifiable manner as soon as possible;
 (2)the risks of miscalculation in a crisis are exacerbated by the Russian Federation’s shift to a military doctrine of escalate to de-escalate, lowering the threshold for Russian use of nuclear weapons and thereby increasing the risk of using nuclear weapons, potentially escalating in to a massive nuclear exchange;
 (3)strengthening effective and credible conventional deterrence, particularly on the northeastern flank of NATO, is a political and military priority;
 (4)NATO’s formal adoption at the 2014 Wales Summit of the goal for each member state to allocate at least two percent of its gross domestic product to its national defense budget within a decade should be commended, as increased defense spending by NATO member states is strongly encouraged to maintain the alliance’s strategic vitality through the enhancement of its collective capacity;
 (5)reaffirming support for the principle of collective defense in Article 5 of the North Atlantic Treaty for NATO allies is vital to a strong and meaningful alliance and is not conditional;
 (6)subversive and destabilizing activities by the Russian Federation targeting NATO allies and partners causes concern and should be condemned;
 (7)strengthened deterrence efforts by NATO allies, including NATO’s Enhanced Forward Presence, should be commended and enhancing defense cooperation efforts with NATO allies and partners should be encouraged;
 (8)European Deterrence Initiative (EDI) investments are long-term and, as such, Congress expects future budgets to reflect United States commitment by planning for funding in the base budget, and further EDI should build on United States presence by increasing the United States permanent force posture; and
 (9)credible deterrence requires steadfast cooperation and joint action with NATO allies and partners and other United States allies and partners in Europe.
				3.Strategy to counter threats by the Russian Federation
 (a)Strategy requiredThe Secretary of Defense, in consultation with each of the Secretaries of the military departments, the Joint Chiefs of Staff, and the commanders of each of the regional and functional combatant commands, shall develop and implement a comprehensive strategy to counter threats by the Russian Federation.
			(b)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy required by subsection (a).
 (2)ElementsThe report required by this subsection shall include the following elements: (A)An evaluation of strategic objectives and motivations of the Russian Federation.
 (B)A detailed description of Russian threats to the national security of the United States, including threats that may pose challenges below the threshold of armed conflict.
 (C)A discussion of how the strategy complements the National Defense Strategy and the National Military Strategy.
 (D)A discussion of the ends, ways, and means inherent to the strategy. (E)A discussion of the strategy’s objectives with respect to deterrence, escalation control, and conflict resolution.
 (F)A description of the military activities across geographic regions and military functions and domains that are inherent to the strategy.
 (G)A description of the posture, forward presence, and readiness requirements inherent to the strategy.
 (H)A description of the roles of the United States Armed Forces in implementing the strategy, including—
 (i)the role of United States nuclear capabilities; (ii)the role of United States space capabilities;
 (iii)the role of United States cyber capabilities; (iv)the role of United States conventional ground forces;
 (v)the role of United States naval forces; (vi)the role of United States air forces; and
 (vii)the role of United States special operations forces. (I)An assessment of contributions of United States allies and partners in countering Russian threats and a description of the roles of allies and partners in implementing and sustaining the strategy.
 (J)An assessment of the force requirements needed to implement and sustain the strategy. (K)A description of the logistical requirements needed to implement and sustain the strategy.
 (L)An assessment of the technological research and development requirements needed to implement and sustain the strategy.
 (M)An assessment of the training and exercise requirements needed to implement and sustain the strategy.
 (N)An assessment of the budgetary resource requirements needed to implement and sustain the strategy through December 31, 2030.
 (O)A discussion of how the strategy provides a framework for future planning and investments in regional defense initiatives, including the European Deterrence Initiative.
 (3)FormThe report required by this subsection shall be submitted in unclassified form but may contain a classified annex.
				4.Strategy to increase conventional precision strike weapon stockpiles in the United States European
			 Command’s areas of responsibility
			(a)Strategy required
 (1)In generalThe Secretary of Defense shall develop and implement a strategy to increase conventional precision strike weapon stockpiles in the United States European Command’s areas of responsibility.
 (2)ElementsThe strategy required by this subsection shall include necessary increases in the quantities of such stockpiles that the Secretary determines will enhance deterrence and warfighting capability of the North Atlantic Treaty Organization forces.
				(b)Report required
 (1)In generalNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy required by subsection (a).
 (2)FormThe report required by this subsection shall be submitted in unclassified form but may contain a classified annex.
				5.Plan to counter the military capabilities of the Russian Federation
			(a)Plan required
 (1)In generalThe Secretary of Defense shall develop and implement a plan to counter the military capabilities of the Russian Federation.
 (2)ElementsThe plan required by this subsection shall include the following: (A)Accelerating programs to improve the capability of United States military forces to operate in a Global Positioning System (GPS)-denied or GPS-degraded environment.
 (B)Accelerating programs of the Department of the Army to counter Russian unmanned aircraft systems, electronic warfare, and long-range precision strike capabilities.
 (C)Countering unconventional capabilities and hybrid threats from the Russian Federation. (D)Any other elements that the Secretary determines to be appropriate.
					(b)Report required
 (1)In generalNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on the plan required by subsection (a).
 (2)FormThe report required by this subsection shall be submitted in unclassified form but may contain a classified annex.
 (c)Sense of CongressIt is the sense of Congress that— (1)the strategy for the Department of Defense to counter unconventional warfare threats posed by adversarial state and non-state actors required by section 1097 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) has not yet been submitted to the congressional defense committees and should be submitted without further delay; and
 (2)concerns persist over the growing sophistication of unconventional and hybrid state-sponsored threats by the Russian Federation as demonstrated through its advancement and integration of conventional warfare, economic warfare, cyber and information operations, intelligence operations, and other activities to undermine United States national security objectives as well as the objectives of United States allies and partners in Europe.
				6.Plan to provide training to the national security forces of United States allies and partners to
			 counter cyberspace operations and information operations of the Russian
			 Federation
 (a)Sense of CongressIt is the sense of Congress that— (1)the establishment by the Commander of the United States European Command of the interagency Russian Information Group to counter Russian information operations against the United States and United States allies and partners should be supported and cooperation and synchronization of efforts and activities with the Department of State’s Global Engagement Center and with the NATO Strategic Communications Center of Excellence should be encouraged;
 (2)the Secretary of Defense should, to the extent appropriate, prioritize the transfer of funds as authorized under section 1287(e) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2546) to the Department of State’s Global Engagement Center specifically for the purpose of countering Russia state-sponsored propaganda aimed at undermining the national security interests of the United States and United States allies and partners; and
 (3)the Secretary of Defense should prioritize providing funding to the NATO Cooperative Cyber Defense Center of Excellence and the NATO Strategic Communication Center of Excellence or purposes of enhancing cooperation with NATO allies to counter cyberspace operations of the Russian Federation against the national security interests of the Untied States and United States and allies and partners.
 (b)Plan requiredThe Secretary of Defense shall develop and implement a plan to provide training to the national security forces of United States allies and partners for the purpose of building the capacity of such forces to counter cyberspace operations and information operations of the Russian Federation.
			(c)Report required
 (1)In generalNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on the plan required by subsection (b).
 (2)FormThe report required by this subsection shall be submitted in unclassified form but may contain a classified annex.
				7.Report on maintaining and expanding forward presence of United States military forces and personnel
			 in Europe
 (a)Report requiredNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy of the Department of Defense maintaining and expanding forward presence of United States military forces and personnel in Europe.
 (b)ElementsThe report required by subsection (a) shall include the following with respect to United States European Command areas of responsibility:
 (1)An assessment of the additional permanently stationed forces in Europe required to meet United States strategic requirements and the operational requirements of the geographic combatant commander.
 (2)An assessment of the infrastructure capacity of existing European locations and their ability to accommodate additional forces.
 (3)An overview of new locations in Europe that might be considered for permanently stationed forces and the estimated cost and scope of infrastructure investments, to include improvements to training areas, which would be required at those locations to support permanently stationed forces, including an assessment of what infrastructure investments might be provided by the host-nation as well as new construction or modernization of existing facilities that would be funded by the United States.
 (4)A detailed list of investments in equipment, supplies, logistics, storage, and maintenance, at current and new locations in Europe, required to support additional permanently stationed forces.
 (5)An assessment of the readiness advantages and disadvantages associated with stationing additional permanent forces at European locations.
 (6)A discussion of potential challenges with stationing additional permanent forces or developing new locations for permanently stationed forces as a result of treaty obligations, international agreements, or other legally binding instruments.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
			8.Report on improving training areas in the United States European Command’s areas of responsibility
 (a)Report requiredNot later than April 1, 2018, the Secretary of Defense, in coordination with the Secretaries of the military departments, the Commander of the United States European Command, and the Commander of the United States Special Operations Command, shall submit to the congressional defense committees a report on the location, capabilities, and capacities of training areas in the United States European Command’s areas of responsibility, including air and ground ranges, range complexes, military training routes, and special-use areas.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An inventory of such training areas that are utilized by United States Armed Forces or with respect to which United States Armed Forces have access.
 (2)An overview of the capabilities and capacity of such training areas to support permanent and rotational forward presence of United States Armed Forces.
 (3)An assessment of any capability gaps of such training areas that limit the ability to meet training standards of United States Armed Forces.
 (4)Details of current and planned investments in training infrastructure to mitigate identified capability gaps, help meet United States training standards, and support additional permanent or rotational forces in Europe, to be funded by the NATO, the United States, or United States allies or partners.
 9.Sense of Congress on enhancing maritime capabilitiesCongress notes the 2016 Force Structure Assessment (FSA) that increased the requirement for fast attack submarine (SSN) from 48 to 66 and supports an acquisition plan that enhances maritime capabilities that address this requirement.
		10.Plan to reduce the risks of miscalculation and unintended consequences that could precipitate a
			 nuclear war
 (a)FindingsCongress finds that— (1)the Russian Federation has adopted a dangerous nuclear doctrine that includes a strategy of escalate to de-escalate, which could lower the threshold for Russian use of nuclear weapons in a regional conflict; and
 (2)such nuclear doctrine exacerbates the risks of miscalculation and unintended consequences that could precipitate a nuclear war.
				(b)Plan required
 (1)In generalNot later than March 1, 2018, the Secretary of Defense, in coordination with the Chairman of the Joint Chief of Staff, the Commander of the United States Strategic Command, and the Commander of the United States European Command, shall submit to the congressional defense committees a plan that includes options to reduce the risk of miscalculation and unintended consequences that could precipitate a nuclear war.
 (2)ElementsThe plan required under this subsection shall include— (A)an assessment of the value of military-to-military dialog to reduce such risk; and
 (B)any other recommendations the Secretary determines to be appropriate. 11.Plan to impose sanctions with respect to the Russian Federation by reason of non-compliance by the Russian Federation with the INF Treaty (a)In generalNot later than April 1, 2018, the President shall submit to the congressional defense committees a plan to impose sanctions with respect to the Russia Federation by reason of non-compliance by the Russian Federation with the INF Treaty.
 (b)ElementsThe plan required under subsection (a) should include expanding asset freezes and travel bans, prohibiting financial transactions, prohibiting government-to-government contracts, and any other sanctions that the President determines to be appropriate.
 (c)TerminationThe plan required under subsection (a) shall provide for termination of sanctions described in the plan beginning on the date on which the President submits to the appropriate congressional committees a certification that the Russian Federation has verifiably returned to compliance with the INF Treaty.
 (d)CooperationThe Secretary of State shall seek to cooperate with United States allies and partners to maximize the effect of sanctions described in the plan required under subsection (a).
 12.DefinitionsIn this Act: (1)Congressional defense committeesThe term congressional defense committees has the meaning given such term in section 101 of title 10, United States Code.
 (2)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington, December 8, 1987, and entered into force June 1, 1988.
 (3)NATOThe term NATO means the North Atlantic Treaty Organization. 